Citation Nr: 0029088	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to an effective date, prior to May 7, 1991, 
for a compensable rating for a disability of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter 






ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
June 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The claims of entitlement to service connection for arthritis 
of multiple joints and entitlement to as earlier effective 
date than August 12, 1998, for a 20 percent rating for a 
disability of the left ankle are discussed further in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The RO in a rating decision issued in July 1947 granted 
service connection for a left ankle disability and assigned a 
noncompensable (0 percent) rating; notice of the 
determination was sent to the veteran in August 1947.

2.  The veteran sought an increase in compensation for the 
left ankle in correspondence received at the RO on May 7, 
1991; there was a pending claim for increase in 1977.

3.  The veteran's claim for increase was not supported by 
evidence showing an ascertainable increase in the left ankle 
disability had occurred prior to May 7, 1991.


CONCLUSION OF LAW

The criteria for an effective date, prior to May 7, 1991 for 
a 10 percent rating for a left ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 4.71a, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the RO in July 1947 granted service 
connection for residuals of a left ankle sprain.  A 
noncompensable (0 percent) rating under Diagnostic Codes 
5299-5271 was assigned after consideration of the service 
medical records, VA examination and a statement from the 
veteran's personal physician.  The RO furnished written 
notice in August 1947 that mentioned his right to appeal.

The record includes a June 1977 VA request for information 
from the Oklahoma City VA Hospital.  The request asked for 
service connection information and noted that the veteran was 
not admitted.  The RO responded by noting he was service-
connected for a left ankle sprain rated noncompensable.  The 
next pertinent correspondence concerned Civil Service 
preference ratings in 1980 and 1985.

On May 7, 1991, the RO received a recent letter the veteran 
had written to a member of Congress.  In July 1991 he asked 
that the RO obtain VA records dated "about 5-91" when his 
left ankle was examined.  The report was dated in mid May and 
showed a diagnosis of degenerative joint disease of the left 
ankle.  VA examination in October 1991 found him complaining 
mainly of intermittent left ankle pain and swelling since 
military service.  The examiner noted a normal VA x-ray was 
taken several months earlier, and that the current 
examination was essentially unremarkable except for range of 
motion.  The diagnosis was chronic left ankle sprain with 
probably early post-traumatic arthritis of the left ankle 
with recent normal radiological findings.



The RO in December 1991 granted a 10 percent rating under 
Diagnostic Code 5271 for the veteran's left ankle disability, 
effective from May 7, 1991.  He was given notice by letter on 
December 1991.  In June 1992 he disagreed with the effective 
date by arguing that the 10 percent rating should have been 
granted in the 1940's. 

At a Board hearing in 1993 the veteran mentioned the left 
ankle symptoms after service and that he did not know for 
years that he could reopen the claim (Transcript (T) 4-5).  
He recalled that the symptoms had persisted since service and 
that he had VA treatment for arthritis of other joints in 
1977 and 1978 (T 8-10). 

As a result of a Board remand in 1994, the RO obtained VA 
medical records that showed in May 1977 he was authorized 
travel to the Oklahoma City VA Hospital for arthritis of the 
left knee.  The contemporaneous clinical records mentioned 
the left knee primarily, but noted a complaint of left ankle 
instability and that it went out on him without notice.  The 
diagnosis was unstable left knee and ankle.  The report noted 
that the veteran wanted a disability rating examination.  
There was a report of good strength throughout with full 
range of motion and no evidence of torn cartilage or 
ligament, no swelling or inflammation and intact motor and 
sensory findings.  

The May 1977 x-ray report for the left ankle was read as 
showing very minimal spurring along the distal tibial margin.  
Subsequent reports in late 1977 and early 1978 were directed 
to knee complaints but note a normal left ankle x-ray.  X-ray 
of the left ankle in April 1978 was read as showing no 
significant abnormalities and no change since the May 1977 
report.  There was no diagnosis for the left ankle in the 
corresponding clinical report that noted his complaint of 
pain since service and showed full range of motion and no 
ligament laxity.  Other VA records from 1988 showed no 
reference to the left ankle. 



The RO in May 1997 denied entitlement to an earlier effective 
date for the compensable rating of the left ankle disability.  
The veteran disagreed and in his 1999 RO testimony recalled 
not being informed about appeal rights after he received the 
initial noncompensable rating.  He thought he was turned down 
again in the late 1970's, although he believed he was told 
that he could reopen the claim at any time (Transcript at 2).  

At the Board hearing in February 2000, the veteran asked that 
the effective date for the compensable rating go back to 1977 
when he reopened his claim (T 3-4).  


Criteria

Initially, the Board notes that the veteran did not appeal 
the 1947 rating decision that addressed the disability 
evaluation for a left ankle disability and the decision is 
final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.105(a). 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.





A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).

Claim--Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

Date of receipt means the date on which a claim, information 
or evidence was received in the Department of Veterans 
Affairs, except as to specific provisions for claims or 
evidence received in the State Department (Sec. 3.108), or in 
the Social Security Administration (Secs. 3.153, 3.201), or 
Department of Defense as to initial claims filed at or prior 
to separation.  38 C.F.R. § 3.1(r).


The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation.  Motion of the thumb and fingers 
should be described by appropriate reference to the joints 
(See Plate III) whose movement is limited, with a statement 
as to how near, in centimeters, the tip of the thumb can 
approximate the fingers, or how near the tips of the fingers 
can approximate the median transverse fold of the palm.

Standardized joint motion of the ankle: dorsiflexion 0 to 20 
degrees, plantar flexion 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  


Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.



(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official 
examination.  Reports received from private institutions not 
listed by the American Hospital Association must be certified 
by the Chief Medical Officer of the Department of Veterans 
Affairs or physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


Analysis

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's claim.  The RO conscientiously developed the record 
to address the concerns mentioned in the Board decisions on 
other matters but which had referred to the effective date 
determination.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board sought to develop a record that would support an 
informed determination and asked the RO to request additional 
medical evidence.  The RO was conscientious in developing the 
record and the Board is satisfied that all relevant facts 
have been developed to the extent possible and that no 
further duty to assist exists with respect to the claim.  

The veteran had mentioned outstanding VA records from the 
late 1970's, which have been obtained.  The RO also obtained 
VA records from the late 1980's.  Therefore, the Board does 
not find any potential for prejudice in the effective date 
determination at this time based on the current record.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (2000) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim or date of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

The Board has reviewed the arguments in this claim in favor 
of an earlier effective date for a 10 percent evaluation.  
Basically the theory underlying the claimed retroactive 
entitlement relies upon the argument that treatment had been 
provided in 1977 in the context of a claim for increase.  As 
a result of the veteran's stated position, the claim for an 
earlier effective date is not limited by the constraints of 
clear and unmistakable error (CUE) analysis.  Unappealed 
rating decisions are final as to the matter decided in the 
absence of a timely appeal and the veteran in recent Board 
hearing testimony appeared to abandon the argument of 
entitlement to a 10 percent rating retroactive to the initial 
rating determination in 1947.  

The record appears to confirm that in 1977 and 1978 the left 
ankle was examined but that the principal focus of his 
complaints was the left knee.  That is, the left ankle was 
incidental to the problem which brought him to VA at that 
time.  Under the applicable regulations, the VA medical 
reports appear to establish an informal claim for increase in 
1977. 

The Board observes that the basis for the May 7, 1991 
effective date is readily apparent from the record.  The RO 
concluded that the record did not show an ascertainable 
increase in the service connected disability earlier than the 
date of claim, in essence holding that such increase was 
first ascertained during VA treatment that coincided with the 
date of claim but not earlier.  

The RO applied 38 C.F.R. § 3.400 to establish an effective 
date that coincided with the claim for increase such as 
received.  The RO in 1991 supported a 10 percent rating by 
applying 38 C.F.R. § 4.7 and Diagnostic Code 5271 criteria.  
Other rating schemes for the ankle do not appear applicable 
since the examiner mentioned only impaired limitation of 
motion.  Further, the contemporaneous record did not confirm 
arthritis of the left ankle on x-ray. 

The Board finds that the record does not support an earlier 
date than selected by the RO.  The means by which the veteran 
seeks to prevail relies on constructive receipt.  As a result 
of the development completed, the RO received evidence 
pertinent to the principle of constructive receipt.  The 
pertinent documents coincided with VA treatment in 1977 and 
1978 as the veteran had recalled. 

The records were dated before July 21, 1992, the earliest 
date for the application of the constructive receipt rule.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994) discussing 
the effective date for application of the constructive 
receipt rule established in Bell v, Derwinski, 2 Vet. App. 
611, 613 (1992).  The fact that information prior to that 
date did address the veteran's left ankle is material to the 
determination.  

The VA General Counsel has opined that when a claim was 
finally denied prior to July 21, 1992, the effective date of 
the Bell decision, which established the constructive receipt 
rule, and benefits are subsequently awarded in a reopened 
claim based on evidence which was previously in VA's 
possession but was not actually or constructively in the 
record before the AOJ at the time of the prior decision, the 
effective date of the award would generally be the date on 
which the reopened claim was filed.  38 U.S.C. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii) and (r).  Further, the General 
Counsel pointed out that it should be borne in mind that such 
records may themselves constitute informal claims, which can 
have implications for the effective dates of resulting awards 
under 38 C.F.R. § 3.157.  VAOPGCPREC 12-95.  This portion of 
the opinion is applicable here. 




The decision presently before the Board may be resolved in 
accord with this opinion and the current law regarding the 
effective date of increase as interpreted in Harper and the 
corresponding VA General Counsel precedent.  From the record 
constructively before the RO, the Board is unable to find 
that an ascertainable increase was manifested prior to May 
1991.  

The records in 1977 and 1978 note pain complained of, but no 
limitation of motion or instability of the left ankle shown 
objectively.  Further, x-rays of the left ankle were 
interpreted as showing no significant abnormality.  It is 
significant to note that in 1991 the veteran said the pain 
and swelling was intermittent with prolonged use.  

Thus assuming without argument that an informal claim was 
pending since 1977, the criteria for an effective date in 
1977 would require an ascertainable increase at that time 
which is not shown.  

The increase from May 1991 was supported by demonstrable 
limitation of motion and tenderness, objective signs noted by 
the VA examiner in late 1991 and information in outpatient 
treatment in May 1991.  

Therefore, the effective date must coincide with the later of 
the date of claim or ascertainable increase, which in this 
case is no earlier than May 7, 1991.  Since this was not 
within a year of the informal claim in 1977, increased 
compensation may be established from the date of 
ascertainable increase in accordance with the applicable law 
and regulations governing monetary payments of this kind.


ORDER

Entitlement to an effective date, prior to May 7, 1991, for a 
compensable rating for a disability of the left ankle is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regarding service connection for arthritis of multiple 
joints, the issue was initially presented for a determination 
of whether new and material evidence had been presented.  The 
issue has been rephrased since it appears that the initial 
claim in June 1992 was disagreed with through the 
representative's written presentation in December 1992.  Thus 
the claim was raised for the first time prior to the Board 
hearing in 1993.  Alternatively, the Board was unable to 
locate in the record any notice of the October 1992 rating 
decision that denied the claim.  At the 1993 Board hearing, 
the veteran clarified the claim as one for secondary service 
connection for arthritis of the spine, the left hip and the 
left knee (T 8-10).  

Recently signed legislation alters the frame work for 
adjudicating claims such as the veteran's by imposing on the 
VA Secretary a duty to assist in developing all pertinent 
facts and providing medical examination unless no reasonable 
possibility exists that such assistance would establish 
entitlement.  See, Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000).  This is obviously a more liberal 
standard of assistance than previously required in claims 
such as the veteran's.  See, Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (Where law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.).  

For example, it was the holding in Morton v. West, 12 Vet. 
App. 477 (1999) that absent the submission and establishment 
of a well-grounded claim, the VA Secretary cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim.  

The holding in Allen v. Brown, 7 Vet. App. 439 (1995), made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.

Turning to the matter of an effective date prior to August 
12, 1998, for a 20 percent rating for a disability of the 
left ankle, the RO decision in October 1999 held the increase 
was effective from the date of claim for increase in August 
1998.  Notice was issued in November 1999 and the veteran's 
testimony at the February 2000 Board hearing (T 5) served as 
a notice of disagreement with a RO's effective date 
determination.  

Since the veteran has filed a timely notice of disagreement, 
the failure to issue a statement of the case in such 
circumstances is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  However, before the issue is 
returned to the Board it must be perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); 38 C.F.R. §§ 20.200, 20.201, 20.300 (2000). 

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should issue a statement of 
the case covering the issue of 
entitlement to an effective date, prior 
to August 12, 1998 for a 20 percent 
rating for a left ankle disability.  The 
veteran should be advised of the 
requirements necessary to perfect a 
timely appeal if he wishes appellate 
review.  

3.  The RO should obtain the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of the veteran for 
arthritis of any joints that he claims 
should be service connected.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
complete records of treatment of the 
veteran from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  The veteran should be 
asked to identify any medical care 
providers who advised him that arthritis 
of multiple joints is related to military 
service or a service-connected 
disability.  

4.  The RO should arrange for a VA 
examination of the appellant by an 
orthopedic surgeon or other appropriate 
specialist who has not previously 
examined or treated the veteran, if 
possible.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner must be asked to provide an 
opinion as to whether claimed arthritis 
of multiple joints was caused or 
aggravated by the left ankle disability.  
If such aggravation is determined to 
exist, the examiner must address the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of such arthritis; (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due 
to service connected left ankle 
disability based on medical 
considerations; and (3) The medical 
considerations supporting opinions that 
increased manifestations of such 
arthritis of multiple joints are 
proximately due to the service connected 
left ankle disability.  Any opinions 
rendered must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for arthritis of 
multiple joints on all potentially 
applicable theories of entitlement.  The 
RO should complete, as warranted, any 
adjudication determination regarding the 
issue of an earlier effective date for a 
20 percent rating for a left ankle 
disability.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case where indicated.  A reasonable period 
of time for a response should be afforded.  Thereafter, the 
case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



